Luke, J.
1. The defendant was convicted of having intoxicating liquors-in his possession. The only two special grounds of the motion for a new trial allege that certain evidence was improperly admitted because obtained by illegal search and seizure, and because defendant’s home was searched while defendant was under illegal arrest. The case of Duren v. Thomasville, 125 Ga. 1 (53 S. E. 814), and that of Smith v. State, 17 Ga. App. 693 (88 S. E. 42), settle this question adversely to plaintiff in error. The ease last cited includes the answer of the Supreme Court to questions certified to it by this court on this subject, and contains a full discussion of the principle here involved and the leading eases thereon.
2. The evidence authorized the verdict; the record discloses no error of law in the trial of the cáse, and the court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.